       Case 1:17-cv-02068-SDG Document 40 Filed 03/25/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

 KIDANEMARIAM KASSA
             Plaintiff,                        CIVIL ACTION FILE NO:
       v.                                          1:17-cv-2068-WMR
 FULTON COUNTY, GEORGIA, et al,
             Defendants.


ORDER GRANTING JOINT MOTION TO EXTEND RULE 26 DEADLINE

     The parties’ Joint Motion to Extend Rule 26 Deadlines [Dkt 39] is herein

GRANTED through and until April 25, 2019.



     IT IS SO ORDERED, this 25th day of March 2019.




                                         __________________________
                                         WILLIAM M. RAY, II
                                         United States District Judge
